DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watts (GB 2310240). Watts discloses a method of joining a frame member and a mullion 16 in making a fenestration frame, (Fig 6) the method comprising: 
obtaining an end cap 27 having a seal (flat portion surrounding fastener bosses 37) with one or more fastener bosses 37 formed thereon, each of the fastener bosses 37 having a passageway extending from a mullion- facing surface of the end cap through to a frame-facing surface (Fig 6); 
forming one or more apertures through the frame member (apertures that receive screws 26); 
aligning the mullion-facing surface of the end cap 27 against the mullion 16 with the seal of the end cap 27 seated against the mullion (Fig 6); 
aligning the frame-facing surface of the end cap 27 against the frame such that each of the one or more fastener bosses 37 is aligned with a corresponding one of the one or more apertures of the frame member (Fig 6); and 
inserting a fastener 26 through the one or more apertures of the frame member, the fastener extending through the passageway of the corresponding fastener boss 37 and into the mullion 16, wherein the fastener bosses 37 each form a seal against the respective fastener without applying a sealant (Fig 6). Examiner conclude this because the fastener bosses of Watts have the same structure than applicant’s claimed fastener bosses and it would perform in the same manner.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollenweider (EP 0181285) in view of Watts (GB 2310240).
Regarding claim 1, Vollenweider discloses an assembly for a fenestration system comprising: 
a frame including a frame 2 member and a mullion 1 (Fig 8); 
an end cap 18 including a body 19 with a mullion-facing surface and an opposite frame- facing surface, the end cap seated against the mullion along the mullion-facing surface and seated against the frame along the frame-facing surface (Fig 6-8); 
a seal 3 coupled to the body 19 of the end cap 18, the seal 3 extending along a periphery of the body, (Fig 8); and 
one or more fasteners 6 extending through the frame member 2, (Fig 8).
Vollenweider does not disclose the seal including one or more fastener bosses formed thereon, the one or more fastener bosses each having a passageway extending from the mullion-facing surface to the frame-facing surface when the seal is coupled to the body of the end cap. However, Watts discloses an assembly for a fenestrations system including a frame and a mullion 16, a seal 27 including one or more fastener bosses 37 formed thereon, the one or more fastener bosses 37 each having a passageway, fasteners 26 extending through the passageway of a corresponding one of the one or more fastener bosses 37 and into the mullion 16, (Fig 6). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the connection using fasteners (pins 6) of Vollenweider for the connection using fastener bosses and screws of Watts using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. 
Vollenweider modified by Watts does not disclose each fastener further extending through the passageway of a corresponding one of the one or more fastener bosses and into the mullion. However, it would have been an obvious engineering design to use longer fasteners that would go into the mullion in order to provide a stronger and more secure connection.
As modified, the fastener bosses each would form a seal against the respective fastener when the frame, mullion, and end cap are coupled together.
Regarding claim 7, Vollenweider discloses wherein the body 19 of the end cap 18 is manufactured as a single, integral structure (Fig 6, 7).
  Regarding claim 8, Vollenweider discloses the seal 3 is manufactured as a single, integral structure (Fig 8).  
Regarding claim 9, Vollenweider discloses the body 19 of the end cap 18 has a narrower lower portion and a wider upper portion, (Annotated Fig 6), but does not disclose general T-shaped configuration with the T-shaped configuration matching a corresponding profile of the mullion.  However, it would have been an obvious engineering design to have the body of the end cap with a T-shaped configuration according to the profile of the mullion.

    PNG
    media_image1.png
    382
    302
    media_image1.png
    Greyscale

Regarding claim 10, Vollenweider modified by Watts discloses the one or more modified fastener bosses each would include a first opening formed along the frame-facing surface and a second opening formed along the mullion-facing surface of the end cap, the openings each being in communication with the passageway.  
Regarding claim 11, Vollenweider modified by Watts discloses the modified fastener bosses extend outwardly and away from the frame-facing surface of the body 19 when the seal 3 is coupled to the end cap 18 (Fig 8).  
Regarding claim 12, Vollenweider discloses a method of joining a frame member 2 and a mullion 1 in making a fenestration frame, (Fig 8) the method comprising: 
obtaining an end cap 3 having a seal 4, 5 with one or more fastener 6 formed thereon (Fig 5); 
forming one or more apertures through the frame member 2 (Fig 8); 
aligning the mullion-facing surface of the end cap 3 against the mullion 1 with the seal 4, 5 of the end cap 3 seated against the mullion (Fig 5, 8); 
aligning the frame-facing surface of the end cap 3 against the frame 2 such that each of the one or more fastener 6 is aligned with a corresponding one of the one or more apertures of the frame member 2 (Fig 8); and 
inserting a fastener 6 through the one or more apertures of the frame member 2 (Fig 8).
Vollenweinder does not disclose fastener bosses, each of the fastener bosses having a passageway extending from a mullion- facing surface of the end cap through to a frame-facing surface and the fastener extending through the passageway of the corresponding fastener boss and into the mullion, wherein the fastener bosses each form a seal against the respective fastener without applying a sealant. However, Watts discloses an assembly for a fenestrations system including a frame and a mullion 16, a seal 27 including one or more fastener bosses 37 formed thereon, the one or more fastener bosses 37 each having a passageway, fasteners 26 extending through the passageway of a corresponding one of the one or more fastener bosses 37 and into the mullion 16, (Fig 6). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the connection using fasteners (pins 6) of Vollenweider for the connection using fastener bosses and screws of Watts using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. 
As modified, the method of Vollenweider and Watts would have the fastener bosses each forming a seal against the respective fastener without applying a sealant. Examiner conclude this because the fastener bosses of Vollenweider and Watts would have the same structure than applicant’s claimed fastener bosses and it would perform in the same manner.
Regarding claim 17, Vollenweider discloses the end cap 18 includes a body 19 manufactured as a single, integral structure (Fig 6-8).
Regarding claim 18, Vollenweider discloses the seal 3 is manufactured as a single, integral structure separate from the body of the end cap (Fig 6-8).  
Regarding claim 19, Vollenweider discloses the body 19 and the seal 3 coupled (Fig 8).
The claim is a product by process claim and the body and seal do not depend on the process of making it.  The product-by-process limitation " overmolding process"  would not be expected to impart distinctive structural characteristics to the body and seal.  Therefore, the claimed body and seal are not a different and unobvious from the body and seal of Vollenweider.  
Regarding claim 20, Vollenweider discloses the end cap 3 has a general T-shaped configuration with a narrower lower portion and a wider upper portion, the T-shaped configuration matching a corresponding profile of the mullion (Fig 5).

8.	Claim(s) 4, 5, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vollenweider (EP 0181285) in view of Watts (GB 2310240) and further in view of Hubbard (US 3,782,064). Vollenweider modified by Watts discloses as discussed in claim 1, but does not disclose the seal further includes one or more slits formed thereon for draining water from an interior portion of the mullion toward the frame; wherein the seal is free of drainage slits on the mullion-facing surface. However, Hubbard discloses that is well known to include openings/slits 36 into a profile to allow for drainage of infiltrated water. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Vollenweider to include slits/openings as taught by Hubbard, in order to allow for drainage of infiltrated water.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
It would have been an obvious engineering design to have the seal free of drainage slits on the mullion-facing surface according to the position of the seal within the assembly that would be facilitate that drainage of infiltrated water.

Allowable Subject Matter
9.	Claims 2, 3, 6, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
For claims 2, 3, 13 and 14, the primary reason for the allowance of the claims is the inclusion of the combination of a frame, a mullion, an end cap, a seal, fasteners and the inclusion of the limitations towards the openings having the structural limitations as recited in the claims. There would be no reason to modify the prior art without relying in hindsight.
For claim 6, the primary reason for the allowance of the claims is the inclusion of the combination of a frame, a mullion, an end cap, a seal, fasteners having the structural limitations as recited in the claims and the inclusion of the limitations towards the rubber seal coupled to the body. There would be no reason to modify the prior art without relying in hindsight.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
11/01/2022